DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 05 June 2021, where:
Claims 1-20 are pending.
Claims 1-20 are rejected.
Information Disclosure Statement
3.	The information disclosure statements were submitted on 04 September 2019, 30 January 2020, and 08 July 2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character “704” of Figure 7 is not found within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b) 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites “each predictive task of the plurality of predictive tasks” at line 4, “a predictive task of the plurality of predictive tasks” at lines 5-6, “each predictive task of the plurality of predictive tasks” at line 8, “the predictive task” at line 9, “a predictive task of the plurality of predictive tasks” at lines 10-11. Claim 1 is indefinite because it is unclear as to whether each of the instances of “predictive task” are intended to draw antecedence from the initial presentation of the term, or that the term is intended to introduce additional instances of “predictive task.” Accordingly, 
Further, claim 2, which depends directly or indirectly from claim 1, recites “a predictive task” at line 2, claim 3, which depends directly or indirectly from claim 1, recites “each predictive task of the plurality of predictive tasks” at lines 1-2, claim 4, which depends directly or indirectly from claim 1, recites “a predictive task of the plurality of predictive tasks” at line 2, and claim 5, which depends directly or indirectly from claim 1, recites “each predictive task of the plurality of predictive tasks” at line 3. 
Claims 2, 3, 4, and 5 are each indefinite because it is unclear as to whether each of the instances of “predictive task” are intended to draw antecedence from the initial presentation of the term(s) of claim 1, or that the term is intended to introduce additional instances of “predictive task.” Accordingly, claims 2, 3, 4, and 5 are each indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a related predictive task of the one or more related predictive tasks,” at lines 14-15, while claim 5, which depends directly or indirectly from claim 1, recites, “a related predictive task of the one or more related predictive tasks” at lines 5-6, while claim 6, which depends directly or indirectly from claim 1, recites “a related cross-prediction for each related predictive task of the one or more related predictive tasks” at line 2 and also at lines 5-6. Accordingly, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-10 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 1.
Claim 11 recites “each predictive task of the plurality of predictive tasks” at line 4, “a predictive task of the plurality of predictive tasks” at line 7, “each predictive task of the plurality of predictive tasks” at line 11, “the predictive task” at line 12, and “a predictive task of the plurality of predictive tasks” at lines 13-14. 
Claim 11 is indefinite because it is unclear as to whether each of the instances of “predictive task” are intended to draw antecedence from the initial presentation of the term, or that the term is intended to introduce additional instances of “predictive task.” Accordingly, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Further, claim 12, which depends directly or indirectly from claim 11, recites “a predictive task” at line 2, claim 13, which depends directly or indirectly from claim 11, recites “each predictive task of the plurality of predictive tasks” at lines 1-2, claim 14, which depends directly or indirectly from claim 11, recites “a predictive task of the plurality of predictive tasks” at line 2, and claim 15, which depends directly or indirectly from claim 11, recites “each predictive task of the plurality of predictive tasks” at line 3. 
Claims 12, 13, 14, and 15 are each indefinite because it is unclear as to whether each of the instances of “predictive task” are intended to draw antecedence from the initial presentation of the term(s) of claim 11, or that the term is intended to introduce predictive task.” Accordingly, claims 12, 13, 14, and 15 are each indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “a related predictive task of the one or more related predictive tasks,” at lines 17-18, while claim 15, which depends directly or indirectly from claim 11, recites “a related predictive task of the one or more related predictive tasks” at lines 5-6, while claim 16, which depends directly or indirectly from claim 11, recites “a related cross-prediction for each related predictive task of the one or more related predictive tasks” at line 2 and also at lines 5-6.
Accordingly, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12-16 depend directly or indirectly from claim 11, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 11.
Claim 17 recites “each predictive task of the plurality of predictive tasks” at line 5, “a predictive task of the plurality of predictive tasks” at lines 6-7, “each predictive task of the plurality of predictive tasks” at line 9, “the predictive task” at line 10, and “a predictive task of the plurality of predictive tasks” at lines 11-12. 
Claim 17 is indefinite because it is unclear as to whether each of the instances of “predictive task” are intended to draw antecedence from the initial presentation of the term, or that the term is intended to introduce additional instances of “predictive task.” 
Further, claim 18, which depends directly or indirectly from claim 17, recites “a predictive task” at line 2, claim 19, which depends directly or indirectly from claim 17, recites “each predictive task of the plurality of predictive tasks” at lines 1-2, and claim 20, which depends directly or indirectly from claim 17, recites “a predictive task of the plurality of predictive tasks” at line 2. 
Claims 18, 19, and 20 are each indefinite because it is unclear as to whether each of the instances of “predictive task” are intended to draw antecedence from the initial presentation of the term(s) of claim 17, or that the term is intended to introduce additional instances of “predictive task.” Accordingly, claims 18, 19, and 20 are each indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18-20 depend directly or indirectly from claim 17, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 17.
Claim Rejections - 35 U.S.C. § 101
7.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a cross-prediction from a particular predictive task of a plurality of predictive tasks. 
Specifically, the claims are directed to an abstract idea of “a cross-prediction for a particular predictive task”, similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)), as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See also Alice Corporation Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217 (2014).
The USPTO published revised guidance on patent subject matter eligibility. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) [hereinafter "Guidance"], and an October 2019 Update: Subject Matter Eligibility, (84 Fed. Reg. 55942 (notification)) (Oct. 19, 2019) [hereinafter “October Update1”], which have been incorporated into the MPEP § 2106 et seq. (June 2020 [R-10.2019]). 
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II; Guidance at pp. 53-54. Under Step 2A, Prong One of the Guidance, determines whether the claim recites a judicial exception, including particular groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04.II.A.1; Guidance at pp. 52-53; October Update at pp. 1-Guidance, claim is analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. MPEP § 2106.04.II.A.2; Guidance at pp. 53-55; October Update at pp. 10-15; see also MPEP §§ 2106.05(a}-(c), (e}-(h) (9th ed. Rev. 08.2017, Jan. 2018). Figure 2 of the October Update is illustrative of the analysis:

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

October Update, at p. 11 & Figure 2. See also MPEP § 2106.04.II.A. Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, then is the claim “directed to” a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). See Alice Corporation Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217-18 (2014).
Under Step 2B, the analysis is to determine whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional activity in the field" (see MPEP § 2106.05(d)) or whether the claim simply appends well-understood, routine, conventional activities previously known to the Guidance, at p. 56. This step has been described as being “like a lifeline: it can rescue and save a claim that has been deemed . . . directed to non-statutory subject matter.” In re Board of Trustees, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021) (precedential). 
Since the publication of the Office’s patent examination guidance, the Federal Circuit has issued numerous opinions, which offer further resources in the applying and addressing rejections under Section 101 for claims reciting a judicial exception. See, e.g., Yu v. Apple Inc., 2021 U.S.P.Q.2d 632 (Fed. Cir. 2021) (precedential) (“[claims are] ‘directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery’ rather than ‘a specific means or method that improves the relevant technology.”); Free Stream Media Corp. v. Alphonso Inc. App. No. 2019-1506 (Fed. Cir. 11 May 2021) (precedential) (“a relevant inquiry at Alice Step 1 is ‘whether the claims in the[] patent[] focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.”).
Claim 1 recites:
A computer-implemented method for generating a cross-prediction for a particular predictive task of a plurality of predictive tasks . . ., the computer-implemented method comprising:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences . . . is determined based at least in part on a predictive model . . . for the per-model inference;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the predictive task; and
generating . . . a cross-prediction for the particular predictive task, wherein: 
(i) determining the cross-prediction comprises applying one or more probabilistic updates to the cross-model prediction for the particular predictive task and 
(ii) each probabilistic update of the one or more probabilistic updates is determined . . . for a related predictive task . . . .
All of the above limitations encompass steps that a person would perform when generating a cross-prediction for the particular predictive task, and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of obtaining, generating, and determining, from being performed in the human mind as mental steps - that is, directed to a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. MPEP § 2106.04(d); Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. MPEP § 2106.04(d)(1); Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a computer-implemented method, the computer-implemented method is recited at a high level of generality, i.e., as a generic computer-implemented device performing generic computer functions of obtaining, generating, and determining. This additional element, considered in the context of claim 1 as a whole, does not integrate the abstract idea into a practical See MPEP § 2106.04(d).III; Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 1 is not integrated into a practical application.
Because claim 1 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. MPEP § 2106.05(d); Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. These additional elements may include computer program products that comprise articles of 2 ¶¶ 0018 - 0024 (“I. Computer Program Products, Methods, and Computing Entities “)).
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Examiner also notes that the Applicant’s specification recites “various embodiments of the present invention provide innovative solutions for the problem of aggregating the output of multiple disease predictions models, each trained on a given condition” (See PGPUB ¶ 0051). But in the same paragraph, the specification also recites “In addition, various embodiments of the present invention provide innovative solutions for the problem of creating an ensemble of heterogeneous base models without training a meta-model, thus achieving high performance while preserving model interpretability. (Id.) It appears the “with training” and “without training” distinction can be reconciled; however, Examiner leaves this to the Applicant. In view of the “training” language, Examiner points Applicant to the “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection”, which is used in conjunction with, and is illustrative of the claim analysis under, the Guidance. Further, See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
Claim 7 recites:
An apparatus comprising at least one processor and at least one non-transitory memory comprising program code, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to perform a method for generating a cross-prediction for a particular predictive task of a plurality of predictive tasks, . . . wherein the method comprise:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences . . . is determined based at least in part on a predictive model . . . for the per-model inference;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the predictive task; and
generating . . . a cross-prediction for the particular predictive task, wherein: 
(i) determining the cross-prediction comprises applying one or more probabilistic updates to the cross-model prediction for the particular predictive task and 
(ii) each probabilistic update of the one or more probabilistic updates is determined . . . for a related predictive task . . . .
All of the above limitations encompass steps that a person would perform when generating a cross-prediction for the particular task, and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of obtaining, generating, and determining, from being performed in the human mind as mental steps - that is, directed to a judicial exception under Prong 1 of Step 2A.
Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. MPEP § 2106.04(d)(1); Guidance, 84 Fed. Reg. at p. 55. Though the claim recites at least one processor and at least one non-transitory memory, the processor and memory are recited at a high level of generality, i.e., as a generic processor and memory performing generic computer functions of obtaining, generating, and determining. These additional elements, considered in the context of claim 11 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (processor, memory) to perform generic computer activity, such as obtaining per-model inferences and generating a cross-prediction therefrom. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.04(d).III; Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from 
Because claim 11 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. MPEP § 2106.05(d); Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The additional elements include using a computer (processor, memory) to generate a cross-prediction for a particular predictive task. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (PGPUB ¶¶ 0018 - 0024 (“I. Computer Program Products, Methods, and Computing Entities “)).
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.

Examiner also notes that the Applicant’s specification recites “various embodiments of the present invention provide innovative solutions for the problem of aggregating the output of multiple disease predictions models, each trained on a given condition” (See PGPUB ¶ 0051). But in the same paragraph, the specification also recites “In addition, various embodiments of the present invention provide innovative solutions for the problem of creating an ensemble of heterogeneous base models without training a meta-model, thus achieving high performance while preserving model interpretability. (Id.) It appears the “with training” and “without training” distinction can be reconciled; however, Examiner leaves this to the Applicant. In view of the “training” language, Examiner points Applicant to the “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection”, which is used in conjunction with, and is illustrative of the claim analysis under, the Guidance. Further, though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
Claim 17 recites:
A non-transitory computer storage medium comprising instructions configured to cause one or more processors to at least at least perform a method for generating a cross-prediction for a particular predictive task of a plurality of predictive tasks. . . , wherein the method comprise:
obtaining . . . a plurality of per-model inferences, wherein each per-model inference of the plurality of per-model inferences . . . is determined based at least in part on a predictive model . . . for the per-model inference;
generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the predictive task; and
generating . . . a cross-prediction for the particular predictive task, wherein: 
(i) determining the cross-prediction comprises applying one or more probabilistic updates to the cross-model prediction for the particular predictive task and 
(ii) each probabilistic update of the one or more probabilistic updates is determined . . . for a related predictive task . . . .
All of the above limitations encompass steps that a person would perform when generating a cross-prediction for the particular task and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of obtaining, generating, and determining, from being performed in the human mind as mental steps - that is, directed to a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. MPEP § 2106.04(d); Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. MPEP § 2106.04(d)(1); Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a non-transitory computer See MPEP § 2106.04(d).III; Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 17 is not integrated into a practical application.
Because claim 17 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The additional elements include using a computer (non-transitory computer storage medium comprising instructions configured to cause one or more processors to at least perform a method) to generate a cross-prediction for a particular predictive task. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (PGPUB ¶¶ 0018 - 0024 (“I. Computer Program Products, Methods, and Computing Entities “)).
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Examiner also notes that the Applicant’s specification recites “various embodiments of the present invention provide innovative solutions for the problem of aggregating the output of multiple disease predictions models, each trained on a given condition” (See PGPUB ¶ 0051). But in the same paragraph, the specification also recites “In addition, various embodiments of the present invention provide innovative solutions for the problem of creating an ensemble of heterogeneous base models without training a Id.) It appears the “with training” and “without training” distinction can be reconciled; however, Examiner leaves this to the Applicant. In view of the “training” language, Examiner points Applicant to the “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection”, which is used in conjunction with, and is illustrative of the claim analysis under, the Guidance. Further, though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
9.	Claims 2-10 do not include language that would preclude the steps of obtaining, generating, and determining, of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 2 recites the “computer-implemented method of claim 1, further comprising: determining each per-model inference . . . by processing a predictive input for the predictive model in accordance with the predictive model.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 3 recites the “computer-implemented method of claim 1, wherein each predictive task . . . is related to a disease prediction task of a plurality of disease prediction tasks.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 4 recites the “computer-implemented method of claim 1, wherein generating each cross-model prediction . . . is performed based on a cross-model ensemble model for the predictive task.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the “computer-implemented method of claim 1, wherein: the plurality of predictive tasks are associated with a cross-prediction order, the cross-prediction order defines a cross-prediction degree for each predictive task of the plurality of predictive tasks, each probabilistic update of the one or more probabilistic updates is associated with a related predictive task of the one or more related predictive tasks, each probabilistic update of the one or more probabilistic updates is associated with one or more lower-degree predictive tasks of the plurality of predictive tasks whose respective cross-prediction degrees are lower than the cross-prediction degree for the related predictive task associated with the probabilistic update, and each probabilistic update relates a partial prediction based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks to the cross-prediction.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the “computer-implemented method of claim 1, further comprising: generating a related cross-prediction for each related predictive task. . . ; and generating a cross-prediction distribution for the plurality of predictive tasks . . . and each related cross-prediction for a related predictive task of the one or more related predictive tasks.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 7 recites the “computer-implemented method of claim 6, further comprising: generating a cross-prediction visual representation based on the cross-prediction distribution.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8 recites the “computer-implemented method of claim 7, wherein: the cross-prediction visual representation is associated with a representation space; and generating the cross-prediction visual representation comprises projecting the cross-prediction distribution into the representation space.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 9 recites the “computer-implemented method of claim 7, wherein: the cross-prediction distribution is associated with a distribution space; and the distribution space has more dimensions than the representation space.” The claim does not include an additional element that integrates the abstract idea into a practical 
Claim 10 recites the “computer-implemented method of claim 7, further comprising: generating one or more representational metrics for the cross-prediction representation; and generating one or more representational conclusions based at least in part on the one or more representational metrics.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
10.	Claims 12-16 do not include language that would preclude the steps of obtaining, generating, and determining, of claim 11 from practically being performed in the human mind, nor with respect to the individual claims.
Claim 12 recites the “apparatus of claim 11, the method further comprising: determining each per-model inference . . . by processing a predictive input for the predictive model in accordance with the predictive model.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 13 recites the “apparatus of claim 11, wherein each predictive task . . . is related to a disease prediction task . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 14 recites the “apparatus of claim 11, wherein generating each cross-model prediction . . . is performed based on a cross-model ensemble model for the predictive task.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 15 recites the “apparatus of claim 11, wherein: the plurality of predictive tasks are associated with a cross-prediction order, the cross-prediction order defines a cross-prediction degree for each predictive task . . . , each probabilistic update . . . is associated with a related predictive task of the one or more related predictive tasks, each probabilistic update . . . is associated with one or more lower-degree predictive tasks of the plurality of predictive tasks whose respective cross-prediction degrees are lower than the cross-prediction degree for the related predictive task associated with the probabilistic update, and each probabilistic update relates a partial prediction based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks to the cross-prediction.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 16 recites the “apparatus of claim 11, the method further comprising: generating a related cross-prediction for each related predictive task . . . ; and generating a cross-prediction distribution for the plurality of predictive tasks based at least in part on the cross-prediction for the first prediction task and each related cross-prediction for a related predictive task . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
11.	Claims 18-20 do not include language that would preclude the steps of obtaining, generating, and determining, of claim 11 from practically being performed in the human mind, nor with respect to the individual claims.
Claim 18 recites the “non-transitory computer storage medium of claim 17, the method further comprising: determining each per-model inference . . . by processing a predictive input for the predictive model in accordance with the predictive model.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 19 recites the “non-transitory computer storage medium of claim 17, wherein each predictive task . . . is related to a disease prediction task . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 20 recites the “non-transitory computer storage medium of claim 17, wherein generating each cross-model prediction . . . is performed based on a cross-model ensemble model for the predictive task.” The claim does not include an 
Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over US Published Application 20190108912 to Spurlock et al. [hereinafter Spurlock] in view of US Published Application 20170357879 to Odaibo et al. [hereinafter Odaibo].
Regarding claims 1, 11 and 17, respectively, Spurlock teaches [a] computer-implemented method (Spurlock ¶ 0040 teaches Systems and methods of the disclosure include a machine learning system 201. The machine learning system 201 is preferably implemented in a tangible, computer system built for implementing methods described herein (that is, a computer-implemented method)), [a]n apparatus comprising at least on processor and at least one non-transitory memory comprising program code (Spurlock ¶ 0018 teaches the machine learning algorithm is implemented in a computing system comprising at least one processor coupled to a tangible, non-transitory memory subsystem (that is, an apparatus)), and [a] non-transitory computer storage medium comprising instructions configured to cause one or more processors (Spurlock ¶ 0018 the machine learning algorithm is implemented in a computing system comprising at least one processor coupled to a tangible, non-transitory memory subsystem (that is, a non-transitory computer storage medium)) for generating a cross-prediction for a particular predictive task of a plurality of predictive tasks, wherein the plurality of predictive tasks comprises the particular predictive task and one or more related predictive tasks, the computer-implemented method comprising:
obtaining, for each predictive task3 of the plurality of predictive tasks (Spurlock ¶ 0047 teaches [m]ethods employed via the machine learning system may have particular usefulness and sensitivity in detecting hallmarks of the future onset of certain degenerative diseases including, for example, multiple sclerosis, irritable bowel syndrome, Crohn's disease, ulcerative colitis, amyotrophic lateral sclerosis, fibromyalgia, rheumatoid arthritis, or lupus (that is, for each predictive task of the plurality of predictive tasks)), a plurality of per-model inferences, wherein each per-model inference4 of the plurality of per-model inferences associated with a predictive task of the plurality of predictive tasks is determined based at least in part on a predictive model of a plurality of predictive models for the per-model inference (Spurlock ¶ 0054 teaches that that [i]n In bagging, multiple prediction models (generally of the same type) (that is, a plurality of predictive models for the per-model inference) are constructed from subsets of classification data (classes and a plurality of predictive models for the per-model inference) are combined to form the final classifier (that is, the final classifier is obtaining . . . a plurality of per-model inferences));
generating, for each predictive task of the plurality of predictive tasks, a cross-model prediction5 based at least in part on the plurality of per-model inferences for the predictive task (Spurlock ¶ 0034 teaches that [t]he machine learning system 201 access the plurality of data sources 207 and discovers associations therein (that is, generating . . . a cross-model prediction based at least in part on the plurality of per-model inferences for the predictive task)); and
generating, based at least in part on each cross-model prediction associated with a predictive task of the plurality of predictive tasks, a cross-prediction6 for the particular predictive task (Spurlock ¶ 0043 teaches [d]epending generating . . . a cross-prediction for the particular predictive task)), . . . .
Though Spurlock teaches the feature of machine learning on an ensemble model basis with various machine learning architecture trainings including determining weights (that is, probabilistic updates), Spurlock, however, does not explicitly teach -
* * *
. . . wherein: (i) determining the cross-prediction comprises applying one or more probabilistic updates to the cross-model prediction for the particular predictive task and (ii) each probabilistic update of the one or more probabilistic updates is determined based at least in part on the cross-model prediction for a related predictive task of the one or more related predictive tasks.
But Odaibo teaches -
* * *
. . . wherein: (i) determining the cross-prediction comprises applying one or more probabilistic updates to the cross-model prediction for the particular predictive task (Odaibo, Fig. 11, teaches weighted ensemble class score computation (Examiner annotations in text boxes):

    PNG
    media_image2.png
    797
    920
    media_image2.png
    Greyscale

Odaibo ¶ 0060 teaches 1100 represents the process for computing the weighted average (that is, probabilistic updates) of the probabilities that the subject image u belongs to class ta). . . . Similarly, 1110 represents the process for computing the weighted average of the probabilities (that is, probabilistic updates) that the subject image u belongs to class tb (that is, a predictive task), and 1120 represents the process for computing the weighted average of the probabilities (that is, probabilistic updates) that the subject image u belongs to class tz (that is, a predictive task)) and (ii) each probabilistic update of the one or more probabilistic updates is determined based at least in part on the cross-model prediction for a related predictive task of the one or more related predictive tasks (Odaibo ¶ 0059 teaches [m]odel weights are determined based on performance of the individual models on test data. Any number of each probabilistic update of the one or more probabilistic updates is determined based at least in part on the cross-model prediction for a related predictive task of the one or more related predictive tasks)).
Spurlock and Odaibo are from the same or similar field of endeavor. Spurlock teaches machine learning on an ensemble model basis. Odaibo teaches probabilistic updates to ensemble models via weight assignments corresponding to individual model performance. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’ invention to modify Spurlock pertaining to categorizing inputs with an ensemble model with the model weight determinations for an ensemble model of Odaibo.
The motivation for doing so is because within the end-to-end approaches, ensemble strategies have shown advantages over non-ensemble and physician subjective approaches, and in doing so, reap the potential benefits offered to patients of early disease detection and diagnosis. (Odaibo ¶ 0003).
Examiner notes that the term "processor" or "at least one processor" recited in Applicant's claims is interpreted to be a well-known hardware structure.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of 
Regarding claims 2, 12, and 18, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1, 11, and 17, respectively, as described above in detail.
Spurlock teaches determining each per-model inference associated with a predictive task based at least in part on the predictive model for the per-model inference by processing a predictive input for the predictive model in accordance with the predictive model (Spurlock ¶ 0007 teaches [c]linical data from across a population is provided as input to a machine learning system (that is, a predictive input). That clinical data may include such data types as medical records, claims data, and test results, among others. The machine learning system processes the clinical data and discovers latent patterns that are predictive of disease (that is, determining each per-model inference associated with a predictive task based at least in part on the predictive model for the per-model inference by processing a predictive input for the predictive model in accordance with the predictive model)).
Regarding claims 3, 13, and 19, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1, 11, and 17, respectively, as described in detail above. 
Spurlock teaches wherein each predictive task of the plurality of predictive tasks is related to a disease prediction task of a plurality of disease prediction tasks (Spurlock ¶ 0047 teaches [m]ethods employed via the machine learning system  wherein each predictive task of the plurality of predictive tasks is related to a disease prediction task of a plurality of disease prediction tasks)).
Regarding claims 4, 14, and 20, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1, 11, and 17, respectively, as described in detail above. 
Spurlock teaches wherein generating each cross-model prediction for a predictive task of the plurality of predictive tasks is performed based on a cross-model ensemble model7 for the predictive task (Spurlock ¶ 0054 teaches [m]achine learning algorithms generally are of one of the following types: (1) bagging (decrease variance), (2) boosting (decrease bias), or (3) stacking (improving predictive force). . . . In stacking models, multiple prediction models (generally of different types) are combined to form the final classifier. These methods are called ensemble methods (that is, based on a cross-model ensemble model for the predictive task)).
Regarding claims 5 and 15, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1 and 11, respectively, as described in detail above. 
Odaibo teaches the plurality of predictive tasks are associated with a cross-prediction order, the cross-prediction order defines a cross-prediction degree for each predictive task of the plurality of predictive tasks (Odaibo ¶ 0059 teaches Model weights are determined based on performance of the individual models on test data (that is, a cross-prediction order). Any number of order preserving weight assignment schemes can be applied, such that the better the relative performance of a model, the higher its assigned weight. The weight assignment scheme can include a performance threshold below which a weight of zero is assigned, i.e. models with low enough performance can be excluded from the voting (that is, a cross-prediction degree for each predictive task of the plurality of predictive tasks)),
each probabilistic update of the one or more probabilistic updates is associated with a related predictive task of the one or more related predictive tasks (Odaibo ¶ 0058 teaches a weighted averaging procedure (that is, each probabilistic update) [in which] 1000 depicts a subject ophthalmic image to be classified (that is, a related predictive task) by the disclosed method (that is, each probabilistic update . . . is associated with a related predictive task . . . .)),
each probabilistic update of the one or more probabilistic updates is associated with one or more lower-degree predictive tasks of the plurality of predictive tasks whose respective cross-prediction degrees are lower than the cross-prediction degree for the related predictive task associated with the probabilistic update (Odaibo ¶ 0058 teaches the models in the ensemble can be chosen or designed based on any number of criteria including but not limited to level of performance on a test dataset (that is, the one or more probabilistic updates is associated with one or more lower-degree predictive tasks . . . whose respective cross-prediction degrees), heuristic criteria such as depth and complexity of model architecture, known good performance on other types of datasets and problem domains—where “good” can be defined as desired (that is, whose respective cross-prediction degrees are lower than the cross-prediction degree for the related predictive task associated with the probabilistic update)), and
each probabilistic update relates a partial prediction based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks to the cross-prediction (Odaibo ¶ 0059 teaches The weight assignment scheme can include a performance threshold below which a weight of zero is assigned. i.e. models with low enough performance can be excluded from the voting (that is, The weight assignment scheme can include a performance threshold below which a weight of zero is assigned. i.e. models with low enough performance (that is, lower-degree predictive tasks) can be excluded from the voting (that is, a partial prediction based at least in part on cross-model prediction scores for the one or more lower-degree predictive tasks to the cross-prediction)).
Spurlock and Odaibo are from the same or similar field of endeavor. Spurlock teaches machine learning on an ensemble model basis. Odaibo teaches probabilistic updates to ensemble models via weight assignments corresponding to individual model performance. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’ invention to modify Spurlock pertaining to categorizing inputs with an ensemble model with the model weight determinations for an ensemble model of Odaibo.
Odaibo ¶ 0003).
Regarding claims 6 and 16, the combination of Spurlock and Odaibo teaches all of the limitations of claims 1 and 11, respectively, as described in detail above. 
Spurlock teaches -
generating a related cross-prediction for each related predictive task of the one or more related predictive tasks (Spurlock ¶ 0047 teaches [m]ethods employed via the machine learning system may have particular usefulness and sensitivity in detecting hallmarks of the future onset of certain degenerative diseases including, for example, multiple sclerosis, irritable bowel syndrome, Crohn's disease, ulcerative colitis, amyotrophic lateral sclerosis, fibromyalgia, rheumatoid arthritis, or lupus; Spurlock ¶ 0044 teaches [w]here the algorithm is trained on treatment outcomes, it can then be used to predict a patient's responsiveness to various disease specific therapies (that is, generating a related cross=prediction for each related predictive task)); and
generating a cross-prediction distribution for the plurality of predictive tasks based at least in part on the cross-prediction for the first prediction task and each related cross-prediction for a related predictive task of the one or more related predictive tasks (Spurlock ¶ 0065 teaches [r]egression analysis is a statistical process for estimating the relationships among variables such as features and outcomes. . . . . Regression analysis can be used to estimate the conditional expectation of the dependent variable given the independent variables. The variation of generating a cross-prediction distribution for the plurality of predictive tasks based at least in part on the cross-prediction for the first prediction task and each related cross-prediction for a related predictive task of the one or more related predictive tasks)).
Regarding claim 7, the combination of Spurlock and Odaibo teaches all of the limitations of claim 6, as described above in detail. 
Spurlock teaches generating a cross-prediction visual representation based on the cross-prediction distribution (Spurlock ¶ 0048 teaches a report 501 with a prediction (that is, a visual representation). A report 501 may take any suitable format. For example, in certain embodiments, the report is an electronic document that is both human-readable and machine-readable, such as a PDF with text-searchable fields or an XML document shared within a system that applies style sheets for display (that is, generating a cross-prediction visual representation based on the cross-prediction distribution))).
Regarding claim 8, the combination of Spurlock and Odaibo teaches all of the limitations of claim 7, as described in detail above. 
Spurlock teaches the cross-prediction visual representation is associated with a representation space; and generating the cross-prediction visual representation comprises projecting the cross-prediction distribution into the representation space (Spurlock ¶ 0056 teaches SVMs can be used for classification and regression. When used for classification of new data into one of two categories, such as having a disease or not having a disease, a SVM creates a hyperplane in associated with a representation space . . . ; and projecting the cross-prediction distribution into the representation space)).
Regarding claim 9, the combination of Spurlock and Odaibo teaches all of the limitations of claim 7, as described in detail above.
Spurlock teaches wherein:
the cross-prediction distribution is associated with a distribution space; and the distribution space has more dimensions than the representation space (Spurlock ¶ 0061 teaches [t]he vector space associated with those vectors may be referred to as the feature space (that is, the representation space). In order to reduce the dimensionality of the feature space, dimensionality reduction may be employed; see also Spurlock ¶ 0064, which teaches Bayesian networks . . . [in which each] node is associated with a probability function that takes, as input, a particular set of values for the node's parent variables, and gives (as output) the probability (or probability distribution (that is, cross-prediction distribution is associated with a distribution space), if applicable) of the variable represented by the node (that is, with a representation space being reduced in dimensionality, the cross-prediction distribution is associated with a distribution space; and . . . has more dimensions than the representation space)).
Regarding claim 10, the combination of Spurlock and Odaibo teaches all of the limitations of claim 7, as described in detail above.
Spurlock teaches -
generating one or more representational metrics for the cross-prediction representation (Spurlock ¶ 0065 teaches [r]egression analysis is a statistical process for estimating the relationships among variables such as features and outcomes. It includes techniques for modeling and analyzing relationships between a multiple variables. . . . Parameters of the regression model (that is, generating one or more representational metrics for the cross-prediction representation) may be estimated using, for example, least squares methods, Bayesian methods, percentage regression, least absolute deviations, nonparametric regression, or distance metric learning
[Examiner note: the specification recites that “at least some of the representational metrics are each determined based on a difference between at least two values identified by the cross-prediction visual representation, for example a difference between geometric coordinates for two or more prediction input entities represented by the cross-prediction visual representation.” (PGPUB ¶ 0080). Such a difference is provided by at least the “distance metric learning” through the regression analysis feature of Spurlock]); and
generating one or more representational conclusions based at least in part on the one or more representational metrics (Spurlock ¶ 0018 teaches [t]he outcome identified by the machine learning algorithm may be diagnosis, comorbidity, severity, prognosis, treatment selection, treatment compliance, reoccurrence, mortality, effectiveness of treatment or quality of life (that is, generating one or more representational conclusions based at least in part on the one or more representational metrics)).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(Paranjape et al., “Cross-Correlation Aided Ensemble of Classifiers for BCI Oriented EEG Study,” IEEE Access (January 01, 2019)) teaches ensemble models for medical conditions in which the first phase combines the cross-correlation features and slow cortical potentials mean extracted from the most significant channels to form feature vectors. The second phase performs a classification of these feature vectors using SVM and KNN classifiers. It further boosts the classification performance by creating an ensemble of SVM classifiers trained with complementary feature sets extracted during the first phase.
(US Patent 10468142 to Shousha et al.) teaches the system includes an ensemble of submodels. The ensemble of submodels may be trained for obtaining a same predictive category or class. The operations may include processing the input data through each of the ensemble of submodels, and wherein the prediction comprises a combined output of the ensemble of submodels.
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        2 US Published Application 20200387805 to McCarthy et al., entitled “Predictive Data Analysis with Probabilistic Updates,” filed 05 June 2019 [hereinafter PGPUB]
        3 Examiner note: The specification defines that “[t]he term ‘predictive task’ refers to determining a likelihood of occurrence of one or more conditions, such as one or more real-world entities and/or one or more real-world properties, with respect to particular prediction inputs. Examples of predictive tasks include cancer prediction for patients and based on patient data, Alzheimer's disease prediction for patients and based on patient data, Crohn's disease prediction for patients and based on patient data, prediction of cancer-plus-Alzheimer's-disease for patients and based on patient data, prediction of cancer-minus-Alzheimer's-disease for patients and based on patient data, etc.” (PGPUB ¶ 0052 (“C. Definitions of Certain Terms”))
        4 Examiner note: The specification defines that “[t]he term ‘per-model inference’ for a predictive task refers to data generated by applying a predictive model to a predictive input for the predictive task, where the data indicates a value for the likelihood of occurrence characterizing the predictive task. For example, a particular per-model inference may be generated by applying a neural network predictive model to a predictive input for a cancer prediction predictive task.” (PGPUB ¶ 0053 (“C. Definitions of Certain Terms”)).
        5 Examiner note: The specification defines that “[t]he term ‘cross-model prediction’ for a predictive task refers to data generated by combining one or more per-model inferences associated with a predictive task, where the data indicate a value for the likelihood of occurrence characterizing the predictive task. For example, a particular cross-model prediction for a cancer prediction predictive task may be generated by combining the following per-model inferences: a per-model inference for the cancer prediction predictive task generated based on a neural network predictive model, a per-model inference for the cancer prediction predictive task generated based on a Bayesian network predictive model, and a per-model inference for the cancer prediction predictive task generated based on a decision tree predictive model.” (PGPUB ¶ 0054 (“C. Definitions of Certain Terms”)).
        6 Examiner note: The specification defines that “The term “cross prediction” for a particular predictive task refers to data generated by combining two or more predictions (e.g., including one or more cross-model predictions), where the two or more predictions include a prediction for the particular predictive task and one or more related predictions each associated with a predictive task other than the particular predictive task. For example, a cross-prediction for a cancer predictive task may indicate a prediction about a likelihood of occurrence of cancer in a patient given a likelihood of occurrence of Alzheimer's disease. As another example, a cross-prediction for a cancer-plus-Crohn's-disease predictive task may indicate a prediction about a likelihood of occurrence of cancer in a patient given a likelihood of occurrence of Alzheimer's disease in the patient. As a further example, a cross-prediction for a cancer predictive task may indicate a prediction about a likelihood of occurrence of cancer in a patient given a per-model inference associated with occurrence of cancer in the patient based on a predictive model and a cross-model prediction associated with occurrence of Alzheimer's disease in the patient.” (PGPUB ¶ 0056 (“C. Definitions of Certain Terms”)).
        7 Examiner note: The specification defines that “[t]he term ‘cross-model ensemble model’ refers to data describing operations and/or parameters utilized to combine one or more per-model inferences to generate a cross-model prediction. For example, in accordance with a particular cross-model ensemble model, each per-model inference of one or more per-model inferences is transformed in accordance with a cross-model ensemble parameter to generate a transformed per-model inference and the transformed per-model inferences are then combined to generate a cross-model prediction.” (PGPUB ¶ 0054 (“C. Definitions of Certain Terms”)).